If the wife were suing here in her own right as a freetrader because of the insanity of her husband, it would be necessary that he should have been declared insane (Code, sec. 1831), but the right of action for the seduction of the infant daughter is in the father (if living). Scarlett v.Norwood, 115 N.C. 284; Hood v. Sudderth, 111 N.C. 215. The allegation of the insanity of the husband is admitted by the demurrer, and an insane person can sue by his next friend, though there has been no inquisition of lunacy. Code, sec. 180; Smith v. Smith, 106 N.C. 498. We know of no reason, nor authority, why the wife cannot be his next friend for the purpose of bringing such action in his behalf. She was regularly appointed next friend by the clerk of the Superior Court in the mode prescribed by Rule 16 of Superior Court (119 N.C. 963), and that appointment cannot be impeached collaterally by demurrer. Sumner v. Sessoms, 94 N.C. 371. Nor do we see that the propriety or fitness of the appointment of a next friend can in any way concern the defendant in the action. The next friend is an officer of the court and subject to removal by its order at any time. Tatev. Mott, 96 N.C. 19. *Page 97 
It is averred in the complaint and admitted by the demurrer that the father is living out of the State. In Gould v. Erskine, 20 Ont., 347, it is held that at common law, in such case, the mother is entitled to maintain the action in lieu of the father. As this action is brought by the mother, individually, as well as by her, as next friend of her husband,qua cunque via, the proper plaintiff is before the court. For superfluous parties plaintiff, a demurrer does not lie. Sullivan v. Field,118 N.C. 358; Tate v. Douglas, 113 N.C. 190; Wool v. Edenton,        (103)ibid., 33.
No error.
Cited: Willeford v. Bailey, 132 N.C. 404; Snider v. Newell, 132 N.C. 616.